

116 HRES 1027 IH: Expressing the sense of the House of Representatives that the wrongs and hardships of Black women are often equal to those experienced by Black men yet receive less attention and justice, and that any legislation passed in the House of Representatives to remedy racial inequities in the United States, especially those present in the criminal justice system, must include reforms to address concerns for Black women.
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1027IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mrs. Watson Coleman (for herself, Ms. Kelly of Illinois, Ms. Clarke of New York, Mr. Butterfield, Ms. Norton, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Tonko, Ms. Moore, Mr. McEachin, Mr. Smith of Washington, Ms. Clark of Massachusetts, Ms. Tlaib, Ms. Blunt Rochester, Mrs. Carolyn B. Maloney of New York, Mr. Lawson of Florida, Ms. Pingree, Mrs. Beatty, Ms. Johnson of Texas, Mr. Lowenthal, and Ms. Omar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the wrongs and hardships of Black women are often equal to those experienced by Black men yet receive less attention and justice, and that any legislation passed in the House of Representatives to remedy racial inequities in the United States, especially those present in the criminal justice system, must include reforms to address concerns for Black women.Whereas social justice and criminal reform movements of the past few decades have often focused on or sprung out of protests of violence or against Black men and boys, yet Black women and girls are also frequent victims of such violence and harassment but do not receive the same media attention, public condemnation, or calls for justice;Whereas the Black women victims of State violence and excessive force are often forgotten, if they are ever made public in the first place, and include names such as Breonna Taylor, Sandra Bland, Atatianna Jefferson, Pamela Turner, Alexia Christian, Mya Hall, Gabriella Nevarez, Shantel Davis, Malissa Williams, Shelly Frey, Kathryn Johnston, Alberta Spruill, Natasha McKenna, Sheneque Proctor, Rekia Boyd, Aiyana Stanley-Jones, Meagan Hockaday, Denise Stewart, Roasann Miller, Alesia Thomas, Korryn Gaines, Nina Pop, Yvette Smith, Tarika Wilson, and Kendra James, alongside countless others;Whereas Black women are often leaders in the fight for rights, social justice, and equality for all people, such as Alicia Garza, Patrisse Cullors, and Opal Tometi, who founded the Black Lives Matter movement in the wake of the murder of Trayvon Martin;Whereas the incarcerated female population has grown eight-fold due to stiffer drug sentencing laws and postconviction barriers to reentry that uniquely affect women;Whereas Black girls are 10 times more likely to be disciplined and 6 times more likely to be suspended than their White counterparts;Whereas women represent a growing share of all arrests in the country as arrests of men decline;Whereas women account for a larger share of all police-initiated contacts than they do arrests suggesting more interactions with law enforcement than arrest records represent;Whereas Black women are approximately 17 percent more likely to be stopped in a police-initiated traffic stop than White women;Whereas Black women are roughly three times as likely to be arrested during traffic stop than White women;Whereas Black women are more likely than White men and three times as likely as White women to experience the use of force during police-initiated stops;Whereas police use of force against women rose by 353 percent from 1999 to 2015;Whereas the imprisonment rate for African-American women is twice that of White women;Whereas the average lifetime earnings gap of nearly $1 million between Black women and White men complicates reentry and increases the likelihood of recidivism; andWhereas there are only 45 elected Black women serving as prosecutors, comprising 1.8 percent of all elected prosecutors despite representing 20 percent of the population as a whole: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the harm, trauma, and deaths of Black women must be recognized alongside Black men;(2)the position of Black women is unique in this country, and therefore deserves specific, focused intervention to bring about equality of access, opportunity, and justice;(3)any legislation passed in the House of Representatives to remedy racial inequities in the United States, especially those present in the criminal justice system, must include reforms to address concerns for Black women; and(4)the creation of a commission to study the status of Black women and girls, and the social and systemic barriers they face, would aid in reducing those barriers, and identifying reforms that would encourage more fair and equal treatment for Black women and all people.